NO. 07-07-0500-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      JULY 7, 2008

                          ______________________________


                                  MILES B. HORTON,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                         Appellee


                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

                  NO. 2007-443,823; HON. DRUE FARMER, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, by and through his attorney, has filed a motion to dismiss. Without

passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate

Procedure 42.1(a)(1)(2) and dismiss the appeal.          Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.

                                                  Brian Quinn
Do not publish.                                   Chief Justice